Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Kielar on 8/10/2022.

The application has been amended as follows: 
In claim 1, line 3, replace the phrase “0≤y/x≤3.5” with – 0.7≤y/x≤3.5 --.
In claim 3, line 4, replace the phrase “to be added” with --, adding the parts --.
In claim 7, line 1, after “wherein” insert the phrase – the binder is removed by heating, and --.
In claim 8, line 1, after “wherein” insert the phrase – the binder is removed by laser irradiation, and --.
In claim 8, line 1, delete the phrase “for removing the binder”.
In claim 10, line 1, after “wherein” insert the phrase – the powder is compacted by a hydraulic process, and --.
In claim 11, line 1, after “wherein” insert the phrase – the powder is compacted by an isostatic pressing process, and --.
Cancel Claim 19.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the cumulative features of claim 1 with particular attention given to the feature of “sintering the powder with a laser irradiation having a laser wavelength of 980 nm, an irradiation power ranging from 50 to 1500 W, a spot diameter ranging from 10 to 15 mm and an irradiation period of 3 s to 8 min”.
The reference Yamamura “Relationship between oxide-ion conductivity and dielectric relaxation is the Ln2Zr2O7 system having pyrochore-type compositions (Ln = Yb, Y, Gd, Eu, SM, Nd, La)” teaches a process of making a ceramic material of pyrochlore Ln2Zr2O7 (Experimental Procedures). The process includes ball milling the precursors, drying and sintering the composition (Experimental Procedures). However, Yamamura does not teach or suggest the feature of “sintering the powder with a laser irradiation having a laser wavelength of 980 nm, an irradiation power ranging from 50 to 1500 W, a spot diameter ranging from 10 to 15 mm and an irradiation period of 3 s to 8 min”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/            Primary Examiner, Art Unit 1731